DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a vehicle brake system comprising a first controller, and a second controller, the first controller includes: a first driver control unit; and a first braking force calculation unit, the second controller includes: a second driver control unit; and a second braking force calculation unit, and the vehicle brake system further comprising a behavior control unit provided only in the first controller, the behavior control unit configured to control a behavior of a vehicle by controlling the first driver control unit and the second driver control unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sato et al. and Michels et al. each teach a brake system comprising a plurality of control units, the units controlling electric actuators.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 24, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657